Citation Nr: 1825724	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a Notice of Disagreement (NOD) in July 2014 and a Statement of the Case (SOC) was issued in September 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in September 2014. Thus, the Veteran perfected a timely appeal of the issues.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks an initial compensable evaluation for service-connected bilateral hearing loss. 

During his February 2017 Board hearing, the Veteran testified that his bilateral hearing loss disability is far more severe than reflected by his current noncompensable evaluation. He testified that he cannot hear conversations and must often be facing the person talking in order to understand what they are saying. He also reported that he is told that he uses the television and radio too loudly. 

The Veteran indicated that he was scheduled to undergo an audio examination in April 2017. It was unclear if the Veteran was referring to a VA examination or a private examination, however no such examination is of record. In any event, the record reflects that the Veteran's most recent VA examination for his bilateral hearing loss was conducted in June 2014, nearly four years ago.

Further, the Veteran indicated that his hearing loss has been evaluated by the VA outpatient clinic in Harlingen, Texas. The Board observes that there are no VA treatment records currently associated with the claims file which pertain to the Veteran's bilateral hearing loss. Thus, on remand, updated/outstanding VA treatment records should be obtained.

Given the Veteran's testimony regarding the severity of his bilateral hearing loss; the length of time since the Veteran's most recent examination; and because there are no treatment records that fully address the disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's bilateral hearing loss. When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination. Snuffer v. Gober, 10 Vet.App. 400 (1997). Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating. Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Accordingly, the case is REMANDED for the following action:
1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment of his service-connected bilateral hearing loss. The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

Obtain records from the VA outpatient clinic in Harlingen, Texas.

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss. The claims file and a copy of this remand must be provided to the examiner for review. 

All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss including functional effects of the hearing loss should be reported in detail. The examination must include appropriate audiometric and speech discrimination testing of each ear. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. 

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




